            Declaration of
              Delgado

                    Exhibit D




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 1 of 56 PageID #: 519
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE

PLANNED PARENTHOOD OF                     )
TENNESSEE AND NORTH                       )
MISSISSIPPI, MEMPHIS CENTER FOR           )
REPRODUCTIVE HEALTH,                      )
KNOXVILLE CENTER FOR                      )
REPRODUCTIVE HEALTH,                      )
FEMHEALTH USA, INC., d/b/a                )
CARAFEM, and AUDREY LANCE,                )
                                          )
        Plaintiffs,                       )
                                          )
v.                                        )     Case No. 3:20-cv-00740
                                          )     Judge Campbell
HERBERT H. SLATERY III, Attorney          )
General of Tennessee, in his official     )
capacity; LISA PIERCEY, M.D.,             )
Commissioner of the Tennessee             )
Department of Health, in her official     )
capacity; RENE SAUNDERS,                  )
M.D., Chair of the Board for Licensing    )
Health Care Facilities, in her official   )
capacity; W. REEVES JOHNSON, JR.,         )
M.D., President of the Tennessee Board    )
of Medical Examiners, in his official     )
capacity; HONORABLE AMY P.                )
WEIRICH, District Attorney General        )
of Shelby County, Tennessee, in her       )
official capacity; GLENN FUNK, District   )
Attorney General of Davidson County,      )
Tennessee, in his official capacity;      )
CHARME P. ALLEN, District Attorney        )
General of Knox County, Tennessee, in her )
official capacity; and TOM P.             )
THOMPSON, JR., District Attorney          )
General for Wilson County, Tennessee, in )
his official capacity,                    )
                                          )
        Defendants.                       )

______________________________________________________________________________

                  DECLARATION OF DR. GEORGE DELGADO
______________________________________________________________________________




  Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 2 of 56 PageID #: 520
        I, George Delgado, M.D., pursuant to the provisions of 28 U.S.C. § 1746, do hereby declare

as follows:

        1.     I am a physician, licensed by the Medical Board of the State of California since

1989. I submit this declaration in opposition to Plaintiffs’ motion for preliminary injunction. I

have personal knowledge of the matters set forth below, and could and would testify competently

to them if called upon to do so.

        Professional Background

        2.     I graduated from St. Mary’s College of California with a Bachelor of Science

degree, summa cum laude and received my Doctor of Medicine degree from the University of

California, Davis. I completed my family residency at Santa Monica Hospital/UCLA and I am

board certified in family medicine and hospice and palliative medicine. Since 2005, I have been

the medical director of a family medical group. Additionally, I am the chief medical officer of a

large hospice. (My CV is attached as an exhibit to this Declaration).

3.      In the past four years, I have not testified as an expert in court cases. I have been asked by

the Tennessee Attorney General to opine regarding this case, U.S. District Court Case No. 3:20-

cv-00740, a legal action brought challenging a Tennessee law requiring abortion providers to

inform medication abortion patients “that it may be possible to reverse [the] intended effects” of

mifepristone, the first drug taken, “if the second pill or tablet [misoprostol] has not been taken or

administered.” I am being compensated, pursuant to an expert services contract, at four hundred

dollars ($400.00) per standard hour worked, and will be compensated the same for testimony given

at any deposition, hearing, or trial of the lawsuit, plus seventy-five dollars ($75.00) per hour for

any required travel time on other days.




                                        2
     Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 3 of 56 PageID #: 521
       Background regarding Challenge to Tennessee’s APR Law

       4.      My experience over the last 11 years helping women who wish to reverse their

mifepristone medical abortions —a process often called “abortion pill reversal,” through the

Abortion Pill Reversal (“APR”) or Rescue network—has been that women are not informed that

reversal is an option. In fact, women often first call the abortion centers where they took the

mifepristone in order to seek information about what may be done to stop a medication abortion.

Unfortunately, they are often told “your baby is sure to have birth defects” or “there is no possibility

of stopping the abortion.” The medical literature and my experience have proven both statements

to be false. The workers at the abortion centers are either ignorant of the potential of using

progesterone to reverse mifepristone medical abortions or they are lying to the women who desire

a second chance at choice after taking mifepristone.

       5.      For example, I saw a patient seeking abortion pill reversal on September 10, 2020

who told me that she had called the abortion center, where she had taken mifepristone (previously

known as RU-486) when she had changed her mind about continuing the abortion. She was very

worried because the worker there had told her that the baby would have a very high chance of birth

defects if she continued the pregnancy. One hotline nurse with the APR network estimates that

about one-third of the time, clients tell her that they have called the abortion center first and have

been told things such as, “you must finish what you started” and “your baby is sure to have birth

defects.”

       6.      The Complaint, at paragraph 8, claims: “PPTNM’s philosophy of care is to provide

non-judgmental sexual and reproductive health care to all, ensuring patients receive unbiased,

accurate, and complete information.” If PPTNM really held to this philosophy, it would voluntarily




                                     3
  Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 4 of 56 PageID #: 522
disclose information regarding the possibility of reversal and the fact that there is no increased risk

of birth defects with exposure to mifepristone or progesterone.

         7.      In paragraph 9, referring to Choices Memphis, the Complaint claims: “This includes

respecting patient autonomy, ensuring patients receive accurate, relevant, and unbiased

information when making healthcare decisions, and providing care in a non-judgmental,

supportive way.” It is not respectful of patients ’autonomy if the abortion provider seeks to not

disclose information based on published research and several years of experience indicating that

mifepristone reversal is safe and effective.

         8.      In the Complaint, the plaintiffs make patently false or obsolete claims, such as in

paragraph 56: “Upon information and belief, the Act’s concept of ceasing, avoiding, or reversing a

medication abortion is based on an experimental practice proposed by Drs. George Delgado and

Mary Davenport . . . ” The use of progesterone to reverse the effects of mifepristone and thus halt

medical abortion is based on basic science, animal studies and studies of humans, as is explained

below.

         9.      In the Complaint, at paragraph 58, Plaintiffs attempt to question the safety of

progesterone, used for over 50 years in pregnancy: “ . . . other studies have raised concerns about

possible associations with second-trimester miscarriage, stillbirth, and certain birth defects . . .”

This claim undermines the plaintiffs ’credibility as their two citations supporting their statements

are old studies one from 2003 1 and one from 2005. 2 The 2003 study was early research on the use

of 17-hydroxyprogesterone (brand name Makena) which is now approved by Food and Drug

Administration (FDA) as being safe and effective for use in pregnancy to prevent preterm birth.


1
  Meiss, P. et al. Prevention of Recurrent Preterm Delivery by 17-Alpha- Hydroxyprogesterone Caproate, 348 N. Eng.
J. Med. 2379, 2382 (2003).
2
  Carmichael, S. et al. Maternal Progestin Intake and Risk of Hypospadias, 159(10) Archives of Pediatric & Adolescent
Med. 957 (2005)


                                       4
    Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 5 of 56 PageID #: 523
The second study is a review of progestins and their connection to a birth defect of the penis called

hypospadias. It is known that artificial progestins and not biogenetical progesterone can cause

hypospadias. A 1999 FDA review concluded that there is no risk of birth defects, including

hypospadias, in pregnant women taking progesterone or hyroxyprogesterone. 3 The natural

progesterone administered through APR has not been demonstrated to have safety concerns for the

mother or child.

Actions of Mifepristone and Progesterone

        10.     Mifepristone (the first of the medication abortion pills) is a progesterone receptor

blocker. This action is precisely why, after it was initially synthesized, it was studied as an

abortifacient. To understand why it is an abortifacient, it is important to understand the actions of

progesterone. Progesterone is the hormone that is essential for the health of a pregnancy. The name

was created by a German scientist, who discovered it, to convey its effect: pro-gestation.

        11.     Specifically, progesterone promotes the development of the maternal component

the placenta (decidua basalis) and its adherence to the embryonic part of the placenta (chorion). It

leads to relaxation of the uterine muscle and it prevents the formation of prostaglandins by the

uterus. Prostaglandins cause the uterus to contract. Progesterone also keeps the cervix tightly

closed, like a biologic valve to keep the intrauterine world safely separated from the extra-uterine

world. Progesterone also stimulates milk-producing cells in the breast, leading to a sequential

maturation of breast lobules. Although it prepares the breast for milk production, it actually inhibits

the production of milk since milk is not needed until after the delivery of the baby, when

progesterone levels naturally fall.




3
 Federal Register Volume 64, Number 70 (Tuesday, April 13, 1999) https://www.govinfo.gov/content/pkg/FR-1999-
04-13/html/99-9146.htm. Accessed 13 September 2020.


                                       5
    Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 6 of 56 PageID #: 524
        12.     Mifepristone is a progesterone receptor antagonist or blocker. In the same manner

that a false key does not allow a door to open, when mifepristone sits on a progesterone receptor,

it does not active or “open” the receptor and it does not allow the “true key,” the progesterone, to

latch onto the receptor.

        13.     By blocking the progesterone receptors, mifepristone leads to separation of the

placenta from the uterus. This separation leads to a cessation of transfer of nutrients and water to

the embryo or fetus from the mother, which leads to death of the embryo or fetus.

        14.     Additional results of progesterone blockage by mifepristone include stimulation of

uterine muscular contractions. Prostaglandin synthesis, no longer inhibited by progesterone,

increases and contributes to uterine contractions. With less progesterone effect, the cervix begins

to soften, shorten and dilate.

        15.     Also mifepristone has an effect on the ovaries, which are the main sources of

progesterone in the first eight to ten weeks of pregnancy. After ingestion of mifepristone, ovarian

production of progesterone falls. 4 Thus there is a dual effect of mifepristone: progesterone

receptors are blocked and progesterone levels decrease. These dual effects impair the action of the

hormone necessary for pregnancy.

        16.     Three pillars of evidence support the use of progesterone to reverse the effects of

mifepristone in women who choose to attempt reversal of their mifepristone abortions. Again,

mifepristone was studied and approved as an abortifacient precisely because it blocks the actions

of progesterone.




4
 Baulieu, E. Contragestion with RU-486: A new approach to postovulatory fertility control. Acta Obstet Gynecol
Scand Suppl. 149: 5-8, 1989.


                                       6
    Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 7 of 56 PageID #: 525
Biologic Logic

         17.      It is known that progesterone and mifepristone are in direct competition at the

receptor level. Neither binds permanently; they each move on and off the receptor. In all biologic

systems where you have molecules competing for receptors, if you increase the concentration of

one, it will win the race to the receptor. The same will occur with progesterone and mifepristone.

If we increase progesterone levels through supplementation, it will out-compete the mifepristone

and land on and activate the receptor, leading to all of the good progesterone effects such as

maintaining the adherence of the placenta.

Animal Studies

         18.      Early in the research on mifepristone, Yamabe and colleagues conducted

experiments on pregnant rats. One group was given mifepristone only and the other group was

given mifepristone and progesterone. In the group that only received mifepristone, only 33% of

the pups survived. In the group that received mifepristone and progesterone, 100% of the pups

survived. Furthermore, the first group had characteristic changes in the myometrium and ovaries;

the group that received the combination had no such changes. 5

Research in Humans

         19.      The most important medication abortion reversal study in humans was the one

published by our professional group in the peer-reviewed journal Issues in Law and Medicine. 6

         20.      In that study we evaluated 261 successful mifepristone reversals that resulted in

live births. We found that those women who took progesterone orally using what is now called the

high dose protocol had a 68% rate of reversal of the mifepristone—that is, continued the pregnancy


5
  Yamabe, S; Katayana, K; Mochuzuki, M Folio endocrine. 65, 497-511, 1989. The Effects of RU486 and
Progesterone on Luteal Function During Pregnancy.
6
  Delgado, G. et al. A Case Series Detailing the Successful Reversal of the Effects of Mifepristone Using Progesterone.
Issues in Law & Medicine, Volume 33, Number 1, 2018.


                                       7
    Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 8 of 56 PageID #: 526
resulting in live birth. This is compared to a historical estimated 25% embryo survival rate in the

early mifepristone-only studies. The difference between the two groups was statistically

significant, which means that difference in survival rates was not due to chance. In practice these

days, the high-dose natural progesterone protocol is by far the predominant one being used by

medical practitioners.

        21.      Our study also looked at safety. There was no increased risk of defects or preterm

delivery in the babies born after reversal using progesterone treatment. In our study, the preterm

birth rate was only 2.5%. This compares quite favorably with the 10% preterm rate in the general

population.

        22.      Our finding of no increase of birth defects was consistent with previous research

on mifepristone. In fact, the American College of Obstetricians and Gynecologists (ACOG) issued

a practice bulletin in March 2014 stating that mifepristone does not cause birth defects. 7

        23.      Progesterone has been used safely in pregnancy for more than 50 years. In fact,

reproductive endocrinologists—the in vitro doctors—routinely give progesterone to all of their

patients that achieve pregnancy. 8

The Control Group

        24.      A review by Dr. Mary Davenport, et al., found that 18 of the 30 articles

investigating mifepristone monotherapy (without misoprostol) had adequate criteria to determine

embryo survival. 9 After eliminating duplicate publications, 12 studies were identified which

utilized follow-up ultrasound to distinguish between incomplete or missed abortion and embryo



7
  Medical Management of First Trimester Abortion. ACOG Practice Bulletin 143 March 2014, reaf- firmed 2016.
8
  ASRM Practice Committee Document. PROGESTERONE SUPPLEMENTATION DURING THE LUTEAL
PHASE AND IN EARLY PREGNANCY IN THE TREATMENT OF INFERTILITY: AN EDUCATIONAL
BULLETIN. https://store.asrm.org/Store/Product-Details/productId/210977. Accessed 13 September 2020.
9
  Davenport M, Delgado G, Khauv V. Embryo survival after mifepristone: review of the literature. Issues in Law and
Medicine 2017, 32 (1): 3-18.


                                       8
    Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 9 of 56 PageID #: 527
survival at the end of the study period. The mean percentage of embryos surviving mifepristone

among all studies was 12.6%. A single dose of 600 mg in five studies of early gestations 42-49

days in 493 subjects showed survivals of 9.4-17.1%. Three studies of 58 women with gestations

less than seven weeks, using the current predominant 200-300 mg doses, noted embryo survival

rates of 10-23.3%. Four studies of 83 women included gestations up to 10 weeks, daily doses of

100-200 mg, and total doses 400-800 mg. In three of these four studies, embryo survival was less

than 25%. To be conservative, in our study, we chose the figure of 25% to be our historic control

for future research for embryo or fetal survival after exposure to mifepristone if neither misoprostol

is given, as the second part of the medical abortion process, or progesterone is given.


Criticism of Abortion Pill Reversal

         25.     Mitchell Creinin, MD, and colleagues unsuccessfully undertook the first

randomized control trial of abortion pill reversal. 10 Dr. Creinin seemed intent on disproving

abortion pill reversal from the start; so he was not unbiased. An NPR article quoted him, “It's time

for a formal study that can be definitive. I want to own that," he said. 11

         26.     To his credit, Dr. Creinin designed the study based on our findings in two of our

previous publications. 12 To calculate the number of women needed for the study, he performed a

pretrial statistical power analysis utilizing our estimated embryo survival of 25%, if no treatment

is offered as well as our demonstrated 68% birth rate with the high-dose oral progesterone protocol:




10
   Creinin, M, et al. Mifepristone Antagonization With Progesterone to Prevent Medical Abortion. Obstetric and
Gynecology. VOL. 00, NO. 00, DECEMBER 2019
11
    Gordon, M. Controversial 'Abortion Reversal' Regimen Is Put To The Test. NPR. 22 March
2019.https://www.npr.org/sections/health-shots/2019/03/22/688783130/controversial-abortion-reversal-regimen-is-
put-to-the-test. Accessed 13 September 2020.
12
   Delgado, G. et al. A Case Series Detailing the Successful Reversal of the Effects of Mifepristone Using
Progesterone. Issues in Law & Medicine, Volume 33, Number 1, 2018; Davenport M, Delgado G, Khauv V. Embryo
survival after mifepristone: review of the literature. Issues in Law and Medicine 2017, 32 (1): 3-18.


                                         9
     Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 10 of 56 PageID #: 528
“We estimated a 68% continuing pregnancy rate with oral progesterone treatment based on a report

using the same dosing after mifepristone administration . . . “

       27.     Dr. Creinin calculated that 40 patients would be needed in order to generate

statistically relevant results. Interestingly, however, he did not plan to recruit extra patients, as

most studies do, to account for subjects who left the study or could not be located for follow-up.

This omission creates doubt about        the seriousness about completing a sound, statistically

meaningful study.

       28.     The study supported using APR’s high-dose protocol: “We chose this dosing

regimen because it was the most effective option previously described in a case series of

mifepristone antagonization.”

       29.     The Creinin study was designed to have 20 patients in a treatment group and 20 in

a placebo group. All of the pregnant women were to receive mifepristone in a clinic in the usual

manner. Twenty-four hours later, those in treatment group would start progesterone and those in

the placebo group would take a placebo pill. Neither subjects nor treating clinicians were supposed

to know which subjects received the progesterone and which received placebo.

       30.     The study was ended early for safety reasons after 12 subjects were enrolled. Two

subjects exited early. One in the placebo group, due to anxiety after she started bleeding. The other,

in the progesterone group, exited due to an increase in her pre-existing nausea and vomiting.

       31.     According to Creinin’s paper, “Three others had severe bleeding requiring

ambulance transport to an emergency department.” Two of them were in the placebo group. One

required a suction abortion. The other in the placebo group required a suction abortion and

transfusion of one unit of blood for symptomatic anemia. The study enrollment was stopped after

this subject.” The one in the progesterone group called the ambulance and was taken to the




                                    10
 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 11 of 56 PageID #: 529
emergency department. However, she “required no intervention,” according to Dr. Creinin.” In

other words, she did not need any emergency department care for her bleeding after the failed

medical abortion reversal and successful medical abortion. We note that bleeding is an expected

consequence of medical abortion.

       32.     In summary, the Creinin study safety results were:

*Two patients required suction aspiration. Both were in the placebo group.

*The single patient in the progesterone group that went to the emergency department simply

represented a reversal failure and did not need to be in the emergency department, since she

“required no intervention.”

*The patient requiring transfusion was in the placebo group.

*Therefore, it was the placebo, not the progesterone therapy that was unsafe.

*Mifepristone alone for abortion was unsafe, in this study.

*Attempting reversal was not proven to be unsafe.

       33.     Although the Creinin study did not have enough subjects to reach statistical

significance, the effectiveness results are strikingly consistent with the results of our large abortion

pill reversal study. If we look at the outcomes of all 12 of the women who enrolled —what is

termed an “intention-to-treat analysis” — we see that 67% (four out six) that had progesterone

treatment had continued pregnancies at the two week mark; i.e., they were successful mifepristone

abortion reversals. In the placebo group, only 33% (two out of six) had continued pregnancies at

two weeks.

       34.     If we only look at the ten who continued the study (not counting the two that exited

early), the numbers also favor the progesterone treatment group. In the progesterone group, 80%

(four out of five) had continued pregnancies at two weeks; i.e., they were successful mifepristone




                                    11
 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 12 of 56 PageID #: 530
abortion reversals. In the placebo group, 40% (two out of five) had continued pregnancies at two

weeks.

         35.     In 2015, Dr. Daniel Grossman et al. published a review of our first case series of

progesterone reversal of mifepristone, as well as 13 studies from the 1980s, addressing continuing

pregnancies after mifepristone. The authors concluded that there was insufficient evidence to show

that progesterone therapy improved survival over expectant management (doing nothing), based

on the reported high ongoing pregnancy rates in some of these older studies. 13 However, closer

scrutiny of the studies cited for high ongoing pregnancy rates reveals inadequate criteria for the

diagnosis of continuing pregnancies, i.e., continued survival of the embryo or fetus. Many early

researchers focused on an efficacy end point of complete uterine evacuation and did not distinguish

missed or incomplete abortions from continuing pregnancies. 14 Furthermore, the 2015 Grossman

article did not include five critical studies that documented embryo survival and erroneously

included four studies that did not assess abortion failure using ultrasound. One cannot make valid

conclusions regarding embryo survival after mifepristone exposure when he does include studies

that document embryo survival.

         36.     An incomplete abortion is when the embryo or fetus has died but tissue remains in

the uterus. A missed abortion is when the embryo or fetus has died but no tissue has been expelled

from the uterus. What matters to women who desire a second chance at choice is whether the

embryo or fetus has survived mifepristone exposure. To conflate embryo or fetus survival with




13
   Grossman D et al. Continuing pregnancy after mifepristone and “reversal” of first-trimester medical abortion: A
systematic review, Contraception (2015) September 2015 Volume 92, Issue 3, pp. 206–211, DOI:
10.1016/j.contraception.2015.06.001).
14
   Davenport M, Delgado G, Khauv V. Embryo survival after mifepristone: review of the literature. Issues in Law and
Medicine 2017, 32 (1): 3-18.


                                     12
  Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 13 of 56 PageID #: 531
incomplete or missed abortion is misleading because the survival rate, if nothing is done, will be

elevated.

         37.    Most of the criticism of mifepristone abortion reversal has been biased and or

ideologically based. In fact there has never been a study that has disproven the safety or

effectiveness of medical abortion reversal.

         38.    Not all pro-abortion physicians are against abortion pill reversal. ‘‘It makes

biological sense, ’’said Harvey Kliman, MD, PhD, the director of the Reproductive and Placental

Research Unit at the Yale School of Medicine who was quoted in The New York Times Magazine.

‘‘I think this is actually totally feasible.” Kliman, according to the article, “is in favor of abortion

rights, and made clear he wasn’t advocating widespread use of the treatment. But if one of his

daughters came to him and said she had somehow accidentally taken mifepristone during

pregnancy, he said, he would tell her to take 200 milligrams of progesterone three times a day for

several days, just long enough for the mifepristone to leave her system: ‘I bet you it would

work.’ ’’ 15

The Abortion Pill Rescue Network

         39.    In 2012, because of the increasing number of requests for mifepristone reversal,

with some colleagues I started Abortion Pill Reversal (APR), which consisted of a network of

doctors, a telephone hotline and a comprehensive web site with information on mifepristone and

medical abortion reversal. In April of 2018, Heartbeat International, a not-for-profit public service

organization assumed control and renamed the project Abortion Pill Rescue. The network now




15
   Graham, R. A New Front in the War Over Reproductive Rights: ‘Abortion-Pill Reversal’. The New York Times
Magazine. July 18, 2017. https://www.nytimes.com/2017/07/18/magazine/a-new-front-in-the-war-over-reproductive-
rights-abortion-pill-reversal.html. Accessed 13 September 2020.


                                        13
     Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 14 of 56 PageID #: 532
includes more than 600 doctors and other medical practitioners. Abortion Pill Rescue has

documented more than 1000 successful medical abortion reversals.

       40.     The vast majority of women seeking a second chance at choice find Abortion Pill

Rescue via an Internet search. After reading the information on the web site, those who are still

interested call a 24-hour hotline. After gathering basic information and determining that the

women has ingested mifepristone and does seek to reverse it, the hotline staff member connects

the women to a specially trained nurse. The nurse takes a basic medical and obstetric history and

confirms that the woman wants to reverse. The nurse then connects the woman to a doctor in her

area in order to arrange treatment, including an ultrasound and progesterone therapy.

       41.     In addition to the Abortion Pill Rescue web site, there is a Facebook page for

women who have previously attempted reversal and for women contemplating reversal. The

comments posted on this platform have been overwhelmingly positive.

Ethics of Future Research

       42.     Placebo groups in studies are important when you have no idea if a treatment will

be beneficial. However in the case of the reversal of mifepristone medical abortions, placebo

groups would be unethical since there is very good, statistically significant evidence in animals

and humans that using progesterone to reverse the effects of mifepristone is effective (see the three

pillars, above). It would be unethical to randomize a woman seeking a second chance at choice to

a placebo group where the best chance of embryo survival would be 25%. Furthermore, it is

unethical to subject an embryo or fetus to the double jeopardy of mifepristone abortion, followed

by a surgical abortion, if the mifepristone abortion is reversed.




                                    14
 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 15 of 56 PageID #: 533
Ethics in Practice

         43.      It is the ethical responsibility of a physician or other medical practitioner to provide

important information to a woman seeking medical abortion, even if the practitioner is an abortion

advocate. The ethical responsibility is still there, even if a woman’s choice to reverse her abortion

is contrary to the abortion center’s business model that assumes that abortion is a great good and

that no one would ever choose reversal. Currently, it appears that abortion centers and abortionists,

such as the complainants, are not offering information on the safety and effectiveness of

mifepristone abortion reversal, and that they are not providing the information when patients ask

about reversal.

         44.      The Tennessee law will ensure that women who change their minds after starting

mifepristone abortions will be empowered with the knowledge that they ‘may” be able to reverse

their abortions and that reversal attempts are safe. This important protection simply ensures that

women know about the possible second chance at choice.

         45.      A former worker at an ambition center, named Jewels Green, has called Planned

Parenthood’s stance against mifepristone abortion reversal "anti-science.” "If they're in the

business of providing comprehensive women's health care as they claim, I don't know why Planned

Parenthood would take such an anti-science stance.” 16       15F




16
  Baklinski, P., New method to ‘reverse’ abortions causes outrage at Planned Parenthood. Life Site News. August 16,
2017.          https://www.lifesitenews.com/news/planned-parenthood-hates-the-new-abortion-reversal-method.-its-
inventors-kn. Accessed 13 September 2020.


                                        15
     Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 16 of 56 PageID #: 534
Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 17 of 56 PageID #: 535
      Curriculum Vitae
         of Delgado

              Attachment 1




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 18 of 56 PageID #: 536
GEORGE DELGADO, M.D., F.A.A.F.P.
November 2019

gdelgadomd@yahoo.com
Telephone: 760-504-2180


PROFESSIONAL GOAL:
My mission is to deliver the highest quality of individualized healthcare, develop systems
that efficiently support excellence in healthcare delivery and participate in innovative
clinical research, while respecting the dignity of every human person.



EDUCATION:
University of California, Davis School of Medicine, Doctor of Medicine degree 1988

Saint Mary's College of California, B.S. Biology, Summa Cum Laude 1984


RESIDENCY TRAINING:
Santa Monica/UCLA Medical Center, Family Practice July 1988 to June 1991


Certifications:
American Board of Family Medicine, recertified 2015

Hospice and Palliative Medicine, American Board of Family Medicine, certified 2010

Hospice Medical Director Certification Board, certified 2016

Health Care Ethics one-year certification program, National Catholic Bioethics
Center, Philadelphia, PA 2012

NaProTECHNOLOGY one-year training program, Pope Paul VI Institute, Creighton
University, Omaha, NE 2005

Fellow, American Academy of Family Physicians

1 of 4
 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 19 of 56 PageID #: 537
Active California physician and surgeon license

Active DEA certificate




Professional Experience:

The Elizabeth Hospice, Escondido, CA 2005 to 2006, 2007 to current

Chief Medical Officer, March 2017 to present

Associate Medical Director, 2014 to 2017

Medical Director, Pediatric Hospice and Perinatal Program 2012 to present

Regional Medical Director October 2012 to 2014

Staff Physician The Elizabeth Hospice, Escondido, California 2005 to 2006,
2007 to 2012

Scripps Memorial Hospital Encinitas, per diem palliative medicine
physician 2011 to May 2014

Pomerado Hospital, per diem hospitalist 2005 to 2012

George Delgado, M.D., Inc., San Diego and Escondido, California,
family medicine August 2005 to present

Solano Family Physicians Medical Group, Benicia, California, co-
founder and president November 1991 to June 2005.

Founder and President of The Steno Institute August 2018, clinical
research



2 of 4
 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 20 of 56 PageID #: 538
ACADEMIC APPOINTMENTS

Voluntary Associate Clinical Professor University of California, San Diego, School of
Medicine, Department of Family & Preventive Medicine, May 2005 to 2012

Associate Clinical Professor, 1998 to 2005; Assistant Clinical Professor 1991 to 1998
University of California, Davis, School of Medicine, Department of Family & Community
Medicine



HONORS

Service Management Citation, Santa Monica Hospital Medical Center, 1989

Saint Mary's College, Department of Biology, Carlos Freitas Award, 1984

American Association of University Women Academic Achievement Honor, 1984

American Heart Association Student Research Fellowship, 1983


PUBLICATIONS:

Delgado, Condly, et al, A Case Series Detailing the Successful Reversal of Mifepristone
Using Progesterone, Issues in Law &Medicine, volume 33, number 1 2018

Davenport, Delgado, Harrison and Kauv, Embryo Survival After Mifepristone: A
Systematic Review of the Literature, Issues in Law & Medicine, vol 32, number 1 2017

Delgado and Davenport, Progesterone Use to Reverse the Effects of Mifepristone, Annals of
Pharmacotherapy 2012; 46

Benicia Herald: "Family Health Matters" weekly newspaper column, February 1992 to
2005.

The 5 Cs of Marriage article in Be magazine, May-June, 2001

Tsukamoto, French, Benson, Delgado, et al, Severe and Progressive Steatosis and Focal
Necrosis in Rat Liver Induced by Continuous Intragastric Infusion of Ethanol and Low Fat
Diet. Hepatology 1985; volume 5: 224-232



3 of 4
 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 21 of 56 PageID #: 539
Tsukamoto, Delgado, et al, Effects of Cepha Stimuli, Food Intake, and Cholecystokinin on
Plasma Levels of Amylase, Lipase, and Immunoreactive Cationic Trypsinogen in Rats
Digestion 1986; Volume35:69-77

Tsukamoto, Sankaran, Delgado, et al, Increased Pancreatic Acinar Content and Secretion
of CationicTrypsinogen Following 30 day Continuous Ethanol Intoxication in Rats
Biochem. Pharmacol. 1986; volume 35:3623-3629

Tsukamoto, Delgado, et al, Molecular Forms of Trypsin in Ascites of Rats with
Experimental Pancreatitis: Correlation With Mortality. Submitted to Gut

ABSTRACTS

Tsukamoto, Sankaran, Delgado, et al, Nonparallel Changes in Pancreatic Synthesis and
Secretion of Amylase and Trypsin Following 30 day Ethanol Intoxication in Rats
Gastroenterology 1984; volume 86: 1285

Tsukamoto, Delgado, et al, Molecular Forms of Trypsinin Ascites of Rats with
Experimental Pancreatitis: Correlation With Mortality Gastroenterology 1986; volume
90: 1672


SECOND LANGUAGE
Fluent in Spanish

References furnished upon request




4 of 4
 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 22 of 56 PageID #: 540
       Yamabe Reversal

              Attachment 2




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 23 of 56 PageID #: 541
                          Folia Endocrinologica Japonica (Volume 65, Issue 5)



  The Effect of RU486 and Progesterone on
     Luteal Function during Pregnancy
                Shingo YAMABE, Kazuaki KATAYAMA and Matsuto MOCHIZUKI

                            Department of Obstetricsand Gynecology,

                               Kobe University,School of Medicine,

                                             Kobe, Japan

       In order to investigate the role of progesterone in the maintenance of pregnancy, an anti-
progesterone agent, RU486 (RU) was injected subcutaneously into pregnant rats on day12 (D12), and
morphological changes of the uterus as well as endocrinological changes were observed.

        In all rats injected with RU, abortion occurred with macroscopic and microscopic intrauterine
hemorrhage and degeneration or delivery of conceptuses. Endocrinologically, the levels of progesterone
decreased rapidly 48 hours after the injection, while the levels of estradiol showed a tendency to
increase.

        As progesterone is mainly produced by the corpus luteum but not by the placenta in rats, the
decrease in progesterone is suspected to be due to luteolysis. Then in order to clarify the mechanism of
luteolysis induced by RU and the effects of progesterone on this phenomenon, the dynamics of the
luteotrophic factors (estradiol, LH, PRL) and specific binding capacity of the ovaries to LH/hCG were
investigated in D7 pregnant rats treated with RU 1mg/kg alone (RU group) or with both RU 1mg/kg and
progesterone 50mg/kg (RU+P group).

         The serum levels of progesterone in the RU group decreased significantly after 72 hours of
administration, while those in the RU+P group remained within the levels of the control group.
However, serum levels of luteotrophic factors in the RU group did not decrease, and some of them were
even higher than those in the control group. In the RU+P group, luteotrophic factors remained within
control levels.

         On the other hand, the specific bindings of LH/hCG to ovarian homogenates decreased
significantly after 72 hours in the RU group. But in the RU+P group, the specific bindings were kept at
the same levels as the controls. Scatchard analysis of these results disclosed that in the RU group, both
affinity and numbers of receptors decreased compared to the controls, and that in the RU+P group only
affinity decreased transiently and afterwards recovered quickly. From these results, it is concluded that
deterioration of affinity and numbers of ovarian LH/hCG receptors seems to be one of the factors which
induce luteolysis in pregnant rats treated with RU, and that progesterone can spare the effect of RU on
the corpus luteum during pregnancy.




 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 24 of 56 PageID #: 542
       The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)


                                              Introduction
        Progesterone is considered to be essential to all mammals for the maintenance of pregnancy 1).
Although there is still dispute concerning its mechanism and site of action, its most important functions
are considered to be the suppression of endometrial prostaglandin production, the acceleration of
metabolism, and uterine muscle tension relief 12) 18).

        In rat pregnancy, progesterone is produced by the corpus luteum throughout the entire period
via secretions 1) 3), but luteal function is maintained by the stimulus of the pituitary gland, the ovaries, or
luteotrophic factor originating in the placenta.

         This time, in a preliminary experiment, we administered the anti-progesterone drug RU486 (RU)
to rats, and upon doing so not only did it induce abortion, but we observed that it also brought about a
deterioration in luteal function.

        Consequently, in searching for the role of progesterone with regard to the mechanism of
maintenance for the rat's corpus luteum of pregnancy, in the 7th day of pregnancy, RU486 or a
combination of RU486 and progesterone was administered to the rats, and we increased our scrutiny
towards the action of luteotrophic factors (LH, PRL, estradiol) in the blood, as well as the important
luteotrophic factors in this period, and changes in the ovarian receptors for LH.




                                             Methodology
    1. Materials
        1) Rats
                8-12 week old female Wistar rats (weighing 200-230 grams) were allowed to breed
            freely with male Wistar rats that they were reared with. Every morning at 9 AM, a vaginal
            smear was collected using a cotton swab, and the day that sperm was observed was
            designated "Day 0" (D0).

        2) RU486: 17β -hydroxy-11β -(4-dimethyl-aminophenyl)17α(1-propyny1)estra-4, 9-dien-
           3-one
                This anti-progesterone drug has 5 times the affinity of progesterone towards
            progesterone receptors 15), and we received our supply from the Roussel-Uclaf company.
            The drug was dissolved in a 50% ethanol solution, prepared in 0.4 mg/ml doses, and used as
            an injection.

                In addition, the crossover frequency of this drug with progesterone in RIA was found to
            be less than 0.1%.



    2. Method
        Experiment 1
              Pregnant rats were administered 10 mg/kg of RU486 hypodermically in their backs
        between 9 AM and 11 AM of Day 12, and designated as the "D12-RU" group. A group identical

                                                       2

  Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 25 of 56 PageID #: 543
                      Folia Endocrinologica Japonica (Volume 65, Issue 5)


    to the D12 group received an injection of just 50% ethanol, and was designated as the "D12-
    control" group.

            24, 48, and 96 hours after injection, blood was collected by decapitation of the rats, a
    check was performed for whether or not abortion had occurred, and hysterectomies were
    conducted. The collected uteri were fixed with 10% formalin, applied with H-E stain, and
    examined with a microscope. The collected blood was immediately separated into serums and
    preserved cryogenically at -20° Celsius, and measurements of estradiol and progesterone were
    carried out as indicators of post-injection ovarian function. Furthermore, the rats were assigned
    groups and hours from n = 4 - 6.



    Experiment 2
            The experiment schedule is shown in Figure 1.

            As with experiment 1, Day 7 rats were injected with 1 mg/kg of RU or 1 mg/kg of RU
    with 50 mg/kg of progesterone, then put into respective RU and RU+P groups, and a group given
    just 50% ethanol was designated the control group. Each group's rats were decapitated and
    dissected 24, 48, 72, and 96 hours after injection, and hysterectomies and oophorectomies were
    performed. The collected blood was immediately separated into serums, and preserved
    cryogenically at -20° Celsius. After the surgically removed uteri were weighed, they were cut
    open and inspected in order to confirm whether or not abortion had occurred. On this occasion,
    the separation of fetal sacs or placenta from the uterine wall was regarded as abortion. Because
    there existed fetal sacs which had already been discharged, the number of deciduomas on the
    uterine wall was estimated as the implantation count. After weighing the ovaries, they were
    immediately preserved cryogenically at -60° Celsius. The number of rats used in the experiment
    was assigned groups and hours from n = 4 - 6.




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 26 of 56 PageID #: 544
   The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)




                    Figure 1 Experimental design. Pregnant rats were divided into
                             three groups. Rats of each group were injected with RU
                             1mg/kg, both RU 1mg/kg and progesterone 50mg/kg, or
                             ethanol only for control and were decapitated at 24, 48,
                             72, 96hrs. after the injection.

    1) Hormone Measurement
            The measurements of the serum estradiol along with progesterone were performed
    using the RIA measurement kit made by the Green Cross Corporation.

            The measurements of LH and prolactin (PRL) were performed using RIA which used
    NIADDK-rLH-1-6, NIADDK-anti-rLH-S-9, NIADDK-rLH-RP-2, NIADDK-rPRL-1-5, NIADDK-rPRL-anti-S-
    9, and NIADDK-rPRL-RP-3 received from the provision of NIADDK.



    2) Binding Experiment 14)
            After thawing the frozen ovaries, PBS was used to homogenize them; the 2000g pellets
    were rinsed 3 times with PBS, the receptors were demarcated, and this was supplied to the
    binding experiment which used hCG. This pellet was regulated in order for it to amount to 4 mg
    of protein per tube, and after adding 125I-hCG (4000cpm) to this, the hCG was added in so as to
    attain concentrations of 0, 0.75, 1.5, 3.0, 6.0, 12.0, 24.0, 48.0, and 100 ng/nl, PBS was added,
    and the entire volume was taken as 1 ml. At room temperature, incubation was performed for 4
    hours, and after centrifuging and rinsing, the radioactivity of the pellet was measured with a γ-
    counter. In addition, the part which had 100 ng/nl of hCG added to it was used for non-specific
    binding. From here, the results of this binding experiment were investigated using Scatchard
    analysis.


                                                     4

Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 27 of 56 PageID #: 545
                          Folia Endocrinologica Japonica (Volume 65, Issue 5)




       3) Examination of Statistical Significance
               Statistical significance was examined by means of a Student-t test.




                                               Results
1-1)   Macroscopic and Microscopic Observations of the D12-RU Group
               Figure 2 shows the findings at the time of dissection and a microscopic view of the
       surface of the uteri stained with H-E. "A" is 24 hours after injection, "B" is 48 hours after
       injection, and "C" is the findings 96 hours after injection.

                Looking macroscopically, 24 hours after injection one can notice that there is only a
       slight degree of intrauterine punctiform bleeding, but 48 hours after injection there is a large
       amount of intrauterine bleeding, and 96 hours after injection, a decrease in uterine volume and
       an atrophy of its contents was observed. Furthermore, in the 96 hour set, it was also observed
       that a portion of the uterine contents had been discharged.

               Looking microscopically, clear signs of abortion were not seen 24 hours after injection,
       but after 48 hours, retroplacental hemorrhage was observed. Furthermore, after 96 hours had
       passed since injection, a degeneration, withering, or discharge of conceptus were observed.



1-2)   Changes in Estradiol and Progesterone in the D12-RU Group
                Figure 3 shows the changes in estradiol (mean±SD). Furthermore, the check for
       statistical significance was performed between the RU group and the control group at each of
       the hours.

                Estradiol was compared to the control at the 24 and 48 hour marks after RU injection,
       and there was a significantly high level, but at 96 hours it had returned to the levels of the
       control.

              Figure 4 displays the changes in progesterone. Progesterone showed a declining trend
       from 48 hours on after injection of RU, and 96 hours after injection, it had fallen to roughly non-
       pregnancy levels.



2-1)   The RU Group on D7, and the Abortion Rates and Changes in Uterine Weights in
       the RU+P Group
               Figure 5 shows the changes in uterine weights of each group (mean±SD). Comparing the
       uterine weights of the RU group to the control group, a decreasing trend was seen from 48
       hours after injection, and the 72 and 96 hour marks showed a significant decrease. On the other
       hand, the RU+P group showed changes in uterine weights which were approximately the same



 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 28 of 56 PageID #: 546
   The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)


    as in the control groups. From 48 hours on after injection, the abortion rates in the rats were
    66.7% in the RU group and 0% in the RU+P group, similar to the control group.




                    Figure 2 Morphological changes of uterus after the injection of RU on D12.
                             a:      24hrs. after the injection.
                                     No evidence of abortion is found macroscopically nor
                                     microscopically.
                             b:      48hrs. after the injection.
                                     Macroscopical and microscopical hemorrhage can be
                                     seen in endometrial and decidual tissues.
                             c:      96hrs. after the injection on D12.
                                     Macroscopically uteri are much smaller than that at
                                     48hrs. and some conceptuses have already been aborted.
                                     Microscopically conceptuses are degenerated and
                                     renewal of the endometrium can be seen.




                                                    6

Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 29 of 56 PageID #: 547
                  Folia Endocrinologica Japonica (Volume 65, Issue 5)




                       Figure 3 Levels of serum estradiol after the injection of
                                RU486 on D12.
                                All results are presented as mean ± SD.
                                *Significant difference (p<0.01)
                                Estradiol levels of D12-RU group were significantly
                                higher than those of control at 24, 48hrs. after the
                                injection.




                       Figure 4 Levels of serum progesterone after the injection of
                                RU486 on D12.
                                *Significant difference (p<0 .02)
                                Progesterone levels of D12-RU group lowered
                                significantly after 48hrs. of the injection.




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 30 of 56 PageID #: 548
       The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)




                        Figure 5 Uterine weights after the injection of RU486 or both RU486
                                 and progesterone on D7.
                                 *Significant difference (p<0.02)
                                 Uterine weight of RU group decreased after 48hrs. of the
                                 injection, which indicates that abortions have completed.




                        Figure 6 Levels of serum estradiol after the injection on D7.
                                 There were no significant differences in estradiol levels
                                 between RU group or RU+P group and control.




2-2)    Changes in Ovarian Function in the D7 Injection Group
                Figure 6 shows the changes in estradiol after injection. In the control group, the changes
        in estradiol are in a roughly stabilizing state from 65.5±7.0 pg/ml before injection (D7) to
        67.0±4.9 at 48 hours after injection (D9), but a rise to 82.5±22.3 was shown at 72 hours.




                                                          8

 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 31 of 56 PageID #: 549
                       Folia Endocrinologica Japonica (Volume 65, Issue 5)


             In the RU group, the estradiol shows changes nearly identical to those in the control
    group; a stabilizing state continues until 48 hours after injection, but at 72 hours the estradiol
    levels rose and reached a peak of 104.2±15.3 pg/ml.

             In the RU+P group, the estradiol levels had decreased to 53.2±5.3 pg/ml by 48 hours
    after injection, and at 96 hours it returned to 74.1±3.7, roughly the same level as in the control
    group.

            Figure 7 shows the changes in the levels of serum progesterone.

            The level at D7 is before injection. The D7 progesterone level is 76.5±7.8 (mean±SD)
    ng/ml, and in the control group, the level is increasing to 95.3±14.7 after 96 hours (D11).

             In contrast, the RU group had progesterone levels of 83.5±4.0 ng/ml at 24 hours after
    injecting the RU486, which indicated a trend roughly the same as the control group, but from 48
    hours on it began to decrease, at 72 hours it was at 58.5±9.8, and at 96 hours it was at
    57.2±15.6, which indicated a significant decrease.

             In the RU+P group, the progesterone levels showed a clear increase at 24 and 48 hours
    after injection and gradually decreased thereafter to 93.3±13.4 ng/ml at 96 hours, which
    indicated levels roughly corresponding with the control.




                    Figure 7 Levels of serum progesterone after the injection on D7 groups,
                             * Significant difference (p<0.05)
                             ** Significant difference (p<0.02)
                             Progesterone levels of RU group declined significantly after
                             48hrs. of the injection. But no decrease in progesterone was
                             found even after 96hrs. of the injection in RU+P group.




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 32 of 56 PageID #: 550
       The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)


2-3)    Changes in PRL and LH in the D7 Injection Group
               Figure 8 is the changes in pituitary LH after injection of RU. In the control, LH shows a
        decrease between D7 and D9 from 0.92±0.11 ng/ml to 0.45±0.07, but at D10 it increased to
        0.99±0.25.

                In the RU group, the LH was 1.12±0.14 ng/ml at 24 hours after injection, and 1.19±0.21
        at 48 hours, which indicated an obvious increase, and it reached a peak of 1.45±0.53 ng/ml at 72
        hours after injection.

                In the RU+P group, the LH showed a trend practically the same as the control group up
        to 96 hours after injection.

              Figure 9 is the movement of PRL. The control shows approximately stable levels of PRL
        between the 15.8±1.6 ng/ml before injection and the 19.9±4.6 at 96 hours after injection.

                In the RU group, 24 hours after injection the PRL showed a level roughly the same as
        before injection, but from 48 hours after injection it began to increase, and it reached a peak of
        23.0±5.3 ng/ml at 72 hours after injection. However, this did not show any statistical significance
        when compared to the control.

               In the RU+P group, even though the PRL was somewhat on the low side, it showed a
        development that was approximately the same as the control group.



2-4)    Changes in the LH/hCG Receptors of the Ovaries
                Figure 10 shows the rates of change in the specific binding of ovarian homogenate
        towards the hCG, with the specific binding before injection being ±0%. The specific binding
        towards the added 125I-hCG before injection (D7) was 15.4%. In the control, the specific binding
        gradually increased from before injection (D7) through 96 hours after injection (D11), and
        reached 28.4±12.1% at 96 hours after injection.

               The specific binding in the RU group began to decrease from 24 hours after injection,
        and very clearly decreased to -29.3±13.9 at 72 hours, and -38.9±18.1 after 96 hours.




                                                    10

 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 33 of 56 PageID #: 551
                   Folia Endocrinologica Japonica (Volume 65, Issue 5)




                Figure 8 Levels of serum LH after the injection on D7.
                         *Significant difference (p<0 .05)
                         **Significant difference (p<0 .02)
                         LH levels of RU group were significantly higher than those of
                         control at 24, 48, 72hrs. after the injection, while in the RU+P
                         group they were almost in the same levels of control




                Figure 9 Levels of serum PRL after the injection on D7.
                         There were no significant differences in PRL levels between
                         RU group or RU+P group and control.




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 34 of 56 PageID #: 552
   The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)




                    Figure 10 Specific bindings of ovaries to LH/hCG of D7
                              groups. Hatched area indicates the levels of control.
                              All data were represented by % increase and decrease.
                              *Significant difference (p<0 .02)
                              Specific binding of RU group decreased at 72hrs.
                              of the injection with significant difference from
                              those of control, while those of RU+P group were
                              not significantly different.

            The changes in the specific binding in the RU+P group were approximately the same as
    the control.

            Figure 11 shows the results of the Scatchard analysis on the experiment for the binding
    of ovarian homogenate towards hCG. The association constant in the control, shown on the top
    level, was 5.1x109 before injection (D7), and 5.0x109 at 96 hours (D11), thus not showing a large
    change. However, the number of receptors gradually increased from 8.5x10-3 nmol/mg prot at
    D7 to 18.2x10-3 at D11.

             In the RU group, the association constant begins to gradually decrease from 24 hours
    after injection, and becomes 3.5x10-9 at 96 hours after injection. The number of receptors is
    9.8x10-3 nmol/mg prot at 24 hours after injection, and shows a slight increase to 10.4x10-3 at 48
    hours, but at 7.8x10-3 at 96 hours, it showed a decreasing trend when compared to before
    injection.

             In the RU+P group, the association constant shows a clear decrease at 24 hours after
    injection, becoming 1.1x109. However, the association constant gradually recovers, and
    becomes 5.1x109 at 96 hours after injection, which is approximately the same level as the
    control. Nevertheless, this increase in receptor number did not affirm a difference 96 hours
    after injection between its value of 21.5x10-3 and the control (D11) level.




                                                   12

Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 35 of 56 PageID #: 553
                           Folia Endocrinologica Japonica (Volume 65, Issue 5)




                         Figure 11 Scatchard analyses of the bindings of hCG to ovaries.
                                   In control group both affinity and the number of receptors had
                                   tendency to increase along the course of pregnancy, however in
                                   RU group both of them decrease after
                                   the administration. On the other hand in RU+P group at
                                   24hrs. the number were increased and affinity lowered
                                   but at 96hrs. both the number and affinity were at almost
                                   the same level of control.




                                                    Design
        In experiment 1, it was simple to identify conceptus for the sake of confirming the role of
progesterone in the maintenance of pregnancy; rats were injected with RU in mid-term pregnancy
(D12), during which the presence of the ovaries is considered to be indispensable to the maintenance of
pregnancy 9) 16), and along with investigating whether or not abortion occurred, serums of estradiol and
progesterone, both indicators of ovarian function, were measured. As a result, in the rats injected with
RU, endometrial hemorrhaging took place 48 hours after injection, and at 96 hours, some intrauterine
content had been discharged, thus appearing that abortion had been induced.

         On the other hand, looking at the steroids of the ovaries, from 24 hours after injection of RU, in
spite of estradiol indicating that, if anything, it was increasing, the progesterone showed a clear
decrease after injection of RU. The progesterone of the pregnant rats is for the most part produced by
the corpus luteum, while the placenta at the end of term produces just a small amount 1) 3) 18).
Considering this fact, it is thought that this reduction in progesterone is not where the discharge and
degeneration of the placenta originate from, but that the corpus luteum is where this deterioration in
function originates. That is, RU blocks the action of progesterone, and along with bringing about
abortion, it also has an influence on luteal function, and inhibits the production of progesterone.

        Accordingly, in experiment 2, to understand why the reduction in luteal function takes place
with the anti-progesterone drug RU, and with the reduction in luteal function, whether or not the
injection of a sufficient amount of progesterone could protect against it, we attempted to inject the RU




  Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 36 of 56 PageID #: 554
       The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)


or the RU and progesterone on D7, when the influence of the luteotrophic factor of the placenta is
largely nonexistent, and pituitary LH fulfills a much larger role as the luteotrophic factor 18) 19).

          To that end, in the group that was injected with just RU, abortion occurred in most of the rats
just like in experiment 1, and a reduction in uterine weight was seen, but in the group which was
injected with RU and progesterone at the same time, abortion did not occur at all, and uterine weights
increased over time, the same as in the control.

         Looking with regard to luteal function, in the RU group, progesterone clearly decreased after 72
hours following RU injection, the same as in experiment 1. However, in the group which was injected
with RU and progesterone at the same time, even after over 72 hours had passed following injection, a
decrease in progesterone was not seen. This suggests that progesterone blocks abortion caused by RU,
and simultaneously operates with some sort of mechanism to also protect against the deterioration of
luteal function.

       From there, we attempted to investigate the movement in blood of estradiol, LH, and PRL,
which are considered to show luteotrophic action 5) 18) 19), in each of the groups of rats in this period of
pregnancy.

         The ovarian luteotrophic factor estradiol is, like progesterone, an indicator of luteal function.
However, in the RU group, despite the decrease in progesterone, estradiol did not decrease at all;
rather, it even showed an increasing trend. Furthermore, in the D12-RU group as well, a very obvious
increase of estradiol was observed after injection of RU. This is thought to be the injection of RU
removing the suppression of new follicles by progesterone, and the resulting start of growth, similar to
the suppression of ovarian follicle growth by progesterone also found in the report of Fukuda et al 4). In
fact, although not shown in the results, a large number of growing follicles were macroscopically seen in
the ovaries of the RU group. It is also thought to be for this same reason that in the RU+P group, the
estradiol takes a low level when compared to the control.

        On the other hand, looking at the pituitary luteotrophic factors LH and PRL, the concentration in
blood indicated a trend in the RU+P group roughly identical to the control group, but in the RU group
there was absolutely no trend of decline, but it instead even showed an increasing trend. These
experimental results agree with the report of Asch, Rojas 2), and Healy 6) et al. in which no large change
was seen in the pituitary function of monkeys even after injecting them with RU during the luteal phase,
and this suggests that this deterioration of luteal function in the RU group did not mediate nor cause a
substantive decrease of luteotrophic factors (i.e. estradiol, LH, PRH, etc.), to say the least.

        Similarly, the prevention of deterioration in luteal function with the injection of progesterone
also does not seem to cause a substantive change in luteotrophic factors.

        Accordingly, the binding capacity towards the most dominant luteotrophic factor of these
pregnant rats in this period, LH, was examined using these rat ovaries treated with hCG. As a result, in
the RU group the specific binding capacity of the ovaries to LH/hCG clearly decreased after 72 hours
following RU injection, but in the RU+P group, there was an obvious increase over time, the same as in
the control group.

        Furthermore, when analyzing this change in binding capacity with a Scatchard analysis, in the RU
group, a clear decrease in affinity and receptor number of the ovaries towards LH/hCG was indicated.

                                                      14

  Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 37 of 56 PageID #: 555
                           Folia Endocrinologica Japonica (Volume 65, Issue 5)


However, in the group which was injected with RU along with progesterone, at 48 hours the affinity had
gradually decreased, but at 96 hours the affinity and receptor number had both returned to the same
levels as the control.

         This reduction of receptor number when injecting RU, similar to the findings of Hwang and
        7)
Menon , is a phenomenon seen even in the involutional period of the corpus luteum, and so because it
also disappears with the resulting deterioration of luteal function, one cannot conclude that this is the
immediate cause of the deterioration of luteal function. However, even if the reduction of receptor
number and the process of deterioration of luteal function were the same phenomenon, it is obvious
that in this case the luteal function would further proceed to deteriorate.

        At the present time, there is no definite answer as to with what kind of mechanism RU reduced
receptor number, nor if it caused the deterioration of luteal function. However, judging from the fact
that these functions were restored by adding progesterone, it is clear that these phenomena arose from
RU obstructing the action of progesterone.

       Incidentally, as for the action of progesterone toward luteal function, it is considered to act
through the central endocrine system (hypothalamic-pituitary) to directly act on the peripheral
endocrine system (utero-ovarian).

        As for the action in the central endocrine system, it is known that the progesterone in humans
and monkeys has a mechanism which exerts influence on the levels of hypothalamic-pituitary
gonadotropins, especially the rhythmic secretions of LH 17) 20) 21). In these experiments, because we could
not take frequent continuous measurements, it was not made clear, but it is thought to be possible that
the aforementioned phenomena are due to RU blocking the action of progesterone in the central
endocrine system and throwing the rhythmic secretions of LH into disorder.

         On the other hand, progesterone is also known to have activity which inhibits 3) 8) 10) the
production of PGF2α, one of the luteolytic factors in the endometrium and myometrium 11) 13). No
information has been found regarding the relationship between luteolysis and the PG originating in the
uterus in rats, but supposing we assume that PGF2α is produced in the ovaries and that this production
of PG is inhibited by progesterone, then the possibility could be not be denied that such progesterone
action would be blocked by RU, the PGF2α production in the corpus lutea themselves would be
accelerated, and luteolysis would be induced.

        From the injection of RU, the reduction of ovarian receptor number toward LH is a direct cause
of the deterioration of luteal function, the result being that this phenomenon is one that can be avoided
with the injection of progesterone. From this fact, the likelihood is very high that progesterone not only
prevents abortion by directly acting upon the uterus, but simultaneously contributes to the
maintenance of pregnancy by protecting luteal function through some sort of mechanism.



                                             Conclusion
         From the injection of RU, it was observed that abortion was induced in D12 and D7 pregnant
rats, along with a decrease in progesterone. In D7, this decrease in progesterone was not accompanied
by a decrease in luteotrophic factors estradiol, LH, and PRL. However, ovarian specific binding capacity




 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 38 of 56 PageID #: 556
      The Effect of RU486 and Progesterone on Luteal Function during Pregnancy (Yamabe et. al)


towards LH/hCG decreased, and this indicated a possibility of being a cause of the deterioration in luteal
function. Furthermore, when injecting progesterone together with RU, abortion was prevented, and the
decrease in progesterone as well as the decrease of ovarian specific binding capacity towards LH/hCG
was also hindered. From the above experimental results, progesterone is thought to possess some sort
of protective function towards luteal function after the injection of RU during pregnancy.



                                       Acknowledgements
        We would like to deeply thank Dr. Salvatore Raiti of NIADDK, who supplied the rat-LH along with
the rat-PRL antibodies and antigens, and the Japan Roussel Corporation, who supplied the RU486.

        A portion of this research came from the Ministry of Education science research funds 63570780
(1988), and the Japan Mother's Ogyaa Foundation (http://www.ogyaa.or.jp/about/) research
contribution funds (1986).



                                             References
    1) Amoroso, E.C. and Perry, J.S.: Ovarian activity during gestation. 316-371. Ed. by Zuckerman, L.
        and Weir, J. Ovary II, Academic Press, New York, 1977.
    2) Asch, R.H. and Rojas, F.J.: The effect of RU-486 on luteal phase of the rhesus monkey. J. Steroid
        Biochem., 22: 227-230, 1985.
    3) Csapo, A.: The four direct regulatory factors of myometrial function. 13-55. Ed. by
        Wostenholme, G.E.W. and Knight, J. Progesterone; its regulatory effect on the myometrium.
        Churchill, London, 1969.
    4) Fukuda, M., Katayama, K. and Tojo, S.: Inhibitory effect of progesterone on follicular growth and
        induced superovulation in the rat. Arch. Gynecol., 230: 77-87, 1980.
    5) Gibori, G., Khan, M.I., Sridaran, R., Chen, Y.D.I., Azhar, S., Rao, M.C., Jayatilak, P. and Gruber,
        J.R.: Secretion and action of steroids in the luteal cell . 289-307. Ed. by McKerns, K.W. and Naor.
        Z. Hormonal control of the hypothalamo-pituitary-gonadal axis. Plenum, New York, 1984.
    6) Healy, D.L., Chrousos, G.P., Schulte, H.M., Williams, R.F., Gold, P.W., Baulieu, E.E. and Hodgen,
        G.D.: Pituitary and adrenal responses to the anti-glucocorticoid steroid RU486 in primates. J.
        Clin. Endocrinol. Metab., 57: 863-865, 1983.
    7) Hwang, J. and Menon, K.J.M.: Evidence that the subunit structure of gonadotropin receptor is
        reserved during regression of rat corpus luteum. Biochem. Biophys. Res. Commun., 137: 546-
        551, 1986.
    8) Jeremy, J.Y. and Dandona, P.: RU486 antagonizes the inhibitory action of progesterone on
        prostacyclin and thromboxane A2 synthesis in cultured rat myometrial explants. Endocrinology,
        119: 655-660, 1986.
    9) Johnson, G.E. and Challans, J.S.: Ovariectomy and corpus luteum extract experiments in
        pregnant rats. Anat. Rec., 47: 300, 1930.
    10) Kelly, R.W., Healy, D.L., Cameron, I.T. and Baird, D.T.: The stimulation of prostaglandin
        production by two antiprogesterone steroid in human endometrial cells. J. Clin. Endocrinol.
        Metab., 62: 1116-1123, 1986.

                                                    16

 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 39 of 56 PageID #: 557
                           Folia Endocrinologica Japonica (Volume 65, Issue 5)


    11) Korda, A.R., Shutt, D.A., Smith, I.D., Shearman, R.P. and Lyneham, R.C.: Assessment of possible
        luteolytic effect of intraovarian injection of prostaglandin F2a in the human. Prostaglandins, 9:
        443-449, 1975.
    12) Liggins, G.C.: Initiation of parturition. Br. Med. Bull., 35: 145-150, 1979.
    13) Manaugh, L.C. and Novy, M.J.: Effect of indomethacin on corpus luteum function and pregnancy
        in rhesus monkeys. Fertil. Steril., 27: 588-598, 1976.
    14) Roche, P.C. and Ryan, R.: The LH/hCG receptor. 18-56. Ed. by Ascoli, M., Luteinizing hormone
        action and receptors. CRC Press, Florida, 1985.
    15) Schreiber, J.R., Hsueh A.J.W. and Baulieu, E.E.: Binding of the antiprogesterone RU-486 to rat
        ovary steroid receptors. Contraception, 28: 77-85, 1983.
    16) Selye, H., Collip, J.B. and Thomson, D.L.: Endocrine interrelationship during pregnancy.
        Endocrinology, 19: 151-156, 1935.
    17) Soules, M.R., Steiner, R.A., Clifton, D.K., Cohen, N.L., Aksel, S. and Bremner, W.J.: Progesterone
        modulation of pulsatile luteinizing hormone secretion in normal women. J. Clin. Endocrinol.
        Metab., 58: 378-383, 1984.
    18) Thorburn, G.D. and Challis, J.R.G.: Endocrine control of parturition. Physiol. Rev., 59: 863-918,
        1979.
    19) Toujou, Shinpei, Ashitaka, Yoshihiko, Katayama, Kazuaki: Luteotropin Complex,143-161. Modern
        Obstetrics and Gynecology Compendium <annual addendum>1979-A,: Regarding the
        Luteotropin Complex, Nakayama Books, Tokyo, 1979.
    20) Wang, C.F., Lasley, B.L., Lein, A. and Yen, S.S.C.: The functional changes of the pituitary
        gonadotrophs during the menstrual cycle. J. Clin. Endocrinol. Metab., 42: 718-728, 1976.
    21) Yen, S.S.C., Vandenberg, G., Rebar, R. and Ehara, Y.: Variation of pituitary responsiveness to
        synthetic LRF during different phases of the menstrual cycle. J. Clin. Endocrinol. Metab., 35: 931
        934, 1972.



Reception Date: July 25th, 1988




 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 40 of 56 PageID #: 558
    Delgado Final Case
          Series

              Attachment 3




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 41 of 56 PageID #: 559
              A Case Series Detailing the
              Successful Reversal of the
             Effects of Mifepristone Using
                     Progesterone
       George Delgado, M.D.,* Steven J. Condly, Ph.D.,** Mary Davenport,
      M.D., M.S.,*** Thidarat Tinnakornsrisuphap Ph.D.,**** Jonathan Mack,
            Ph.D., NP, RN***** Veronica Khauv, B.S., and Paul S. Zhou


     ABSTRACT:
     Background: Some women who take mifepristone, a progesterone receptor
     antagonist, in order to terminate their pregnancies, change their minds and
     desire to stop the medical abortion process. There are only two articles in
     the medical literature documenting the reversal of the effects of mifepristone.
     Objective: We present and analyze a series of women who attempted to
     reverse the effects of mifepristone by taking supplemental progesterone to
     determine if the reversal of the effects mifepristone with progesterone is
     possible and safe. Additionally, we compare different progesterone regimens
     to determine relative efficacies.
     Methods: This is a retrospective analysis of clinical data of 754 patients who
     decided to attempt to reverse the medical abortion process after taking mife-
     pristone but before taking the second drug in the protocol, misoprostol. We
     followed the patients, who were given progesterone in an effort to reverse

         *
          Steno Institute, San Deigo, California; gdelgadomd@yahoo.com.
         **
           Department of Behavioral Sciences and Leadership, United States Military Academy,
     West Point, NY.
         ***
            Magnificat Maternal Health Program, Nigeria.
         ****
             Adjunct Clinical Associate Professor, Hahn School of Nursing and Health Science, University of
     San Diego.
         *****
              Associate Clinical Professor, Hahn School of Nursing and Health Science, University of San Diego.




                                   21 09/14/20 Page 42 of 56 PageID #: 560
Case 3:20-cv-00740 Document 16-4 Filed
        22                                  Issues in Law & Medicine, Volume 33, Number 1, 2018


      the effects of mifepristone, and conducted statistical analyses to determine
      the efficacies of different protocols compared to a control mifepristone em-
      bryo survival rate, derived from the literature.
      Results: Intramuscular progesterone and high dose oral progesterone were
      the most effective with reversal rates of 64% (P < 0.001) and 68% (P <
      0.001), respectively. There was no apparent increased risk of birth defects.
      Conclusions: The reversal of the effects of mifepristone using progesterone
      is safe and effective.

                                           Introduction
            Medical induced abortion utilizing mifepristone has been available in the Unit-
      ed States since 2000. In 2014, 31% of non-hospital induced abortions were medical
      induced abortions.1 Some women decide to attempt to reverse the medical abortion
      process after taking mifepristone but before taking misoprostol, and inquire about the
      possibility of reversing the effects of mifepristone.2
            The new FDA protocol, approved for medical abortion in 2016, involves the ad-
      ministration of mifepristone 200 mg orally as a single dose, which leads to embryonic
      or fetal demise, followed 24-48 hours later by misoprostol 800 mcg buccally as a single
      dose, which stimulates myometrial contractions. The protocol is approved up to 70
      days after the first day of the last menstrual period.3 Misoprostol is part of the protocol
      because mifepristone alone has an incomplete abortion rate of 20-40%, as determined
      by the end point of complete expulsion.4
      Pharmacology
            Mifepristone is a competitive antagonist of progesterone at the progesterone re-
      ceptor (PR). It binds to the PR twice as avidly as progesterone.5 Mifepristone is an orally
      active compound with a nearly 70% absorption rate, but its bioavailability is reduced
      to approximately 40% because of the first-pass effect.6
            Demethylation and hydroxylation are catalyzed by CYP3A4; three metabolites retain
      biologic activity. The half-life of mifepristone is approximately 18-25 hours. Mifepristone
      and its metabolites can be measured up to 72 hours after an ingested dose.5 The half-life
      of progesterone is longer, approximately 25-55 hours.6,7
      Effects of Mifepristone
            By blocking progesterone receptors, mifepristone leads to the separation of the
      decidua basalis from the trophoblast. This separation diminishes the oxygen and nutri-
      ents that can be delivered to the embryo or fetus by the maternal circulation and is the
      primary embryocidal and feticidal effect of mifepristone.4,8,9
            In addition to this primary effect, mifepristone causes softening and dilatation of
      the cervix.4 It also leads to myometrial contractions, increased myometrial sensitivity to
      prostaglandins4,10 and the disinhibition of prostaglandin synthesis by the myometrium.11

Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 43 of 56 PageID #: 561
        The Successful Reversal of the Effects of Mifepristone Using Progesterone          23


           Progesterone has been shown to have an autoregulatory effect on progesterone
      synthesis by the corpus luteum. Blocking progesterone receptors with mifepristone
      decreases progesterone secretion by the corpus luteum.12
      Logic of Using Progesterone to Reverse Mifepristone Effects
            Mifepristone is a competitive inhibitor of the progesterone receptor. It is well
      known that receptor agonism and antagonism are parts of a dynamic process that can be
      influenced by changing concentrations of the agonist or antagonist. Therefore, it makes
      biologic sense that increasing the progesterone levels in a pregnant woman by giving
      supplemental progesterone would favor the agonist progesterone effects and blunt the
      abortifacient effects of mifepristone.
      An Animal Model
             A Japanese rat study provides basic-science evidence of the ability of progesterone
      to negate the effects of mifepristone. In this experiment, one group of pregnant rats
      was given mifepristone while a second was given mifepristone and progesterone. In the
      group that only received mifepristone, only 33% of the pups survived. In the group that
      received mifepristone and progesterone, 100% of the pups survived. Furthermore, the
      first group had characteristic changes in the myometrium and ovaries; the group that
      received the combination had no such changes.13
      Early Mifepristone Studies Reporting Continuing Pregnancy
            When mifepristone was first studied as an abortifacient, misoprostol was not part of
      the protocol. During the 1980’s, researchers determined that even though mifepristone
      was effective as an abortifacient, they believed it was necessary to add a prostaglandin
      analog to achieve a satisfactory complete uterine evacuation rate.4 We must emphasize
      that the definition of incomplete abortion is incomplete emptying of the uterus.14 Em-
      bryo or fetus survival is not implied.
            The earliest studies also revealed that some embryos survived mifepristone. Baulieu,
      the principal developer of the drug, stated that at 4-7 weeks the percentages of efficacy
      of the regimen were approximately 70% for complete abortions, 20% for incomplete
      abortions and 10% for ongoing pregnancies (i.e., presumed embryo survival). For
      gestations 8-10 weeks, the comparable rates were 50% for complete abortions, 35%
      for incomplete abortions and 15% for embryo survival.15
            In 2015, Grossman et al. published a review of the first case series of progesterone
      reversal of mifepristone, as well as 13 studies from the 1980’s, addressing continuing
      pregnancies after mifepristone. The authors concluded that there was insufficient evi-
      dence to show that progesterone therapy improved survival over expectant management,
      based on the reported high ongoing pregnancy rates in some of these older studies.16
      However, closer scrutiny of the studies cited for high ongoing pregnancy rates reveals
      inadequate criteria for the diagnosis of continuing pregnancies. Many early researchers
      focused on an efficacy end point of complete uterine evacuation, and did not distin-
      guish missed or incomplete abortions from continuing pregnancies (embryo or fetus

Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 44 of 56 PageID #: 562
        24                                   Issues in Law & Medicine, Volume 33, Number 1, 2018


      survival).17 Only eight studies cited by Grossman had criteria sufficient to determine
      embryo survival and showed continuing pregnancy rates of 8-25%.17
             A recent review found that 18 of the 30 articles investigating mifepristone
      monotherapy had adequate criteria to determine embryo survival.17 After eliminating
      duplicate publications, 12 studies were identified which utilized follow-up ultrasound
      to distinguish between incomplete or missed abortion and embryo survival at the end
      of the study period. The mean percentage of embryos surviving mifepristone among
      all studies was 12.6%.17 A single dose of 600 mg in five studies of early gestations 42-
      49 days in 493 subjects showed survivals of 9.4-17.1%.17,18,19,20,21 Three studies of 58
      women with gestations <49 days, using the current predominant 200-300 mg doses,
      noted embryo survival rates of 10-23.3%.19,22,23,24 Four studies of 83 women included
      gestations up to 70 days, daily doses of 100-200 mg, and total doses 400-800 mg.; in
      three of these four studies, embryo survival was <25%.25,26,27,28,29,30,31
                                              Methods
             This is a retrospective analysis of clinical data of a group of pregnant women who
      took progesterone in an effort to reverse the effects of mifepristone. The study was
      reviewed and approved by an institutional review board. The lead author contributed
      clinical data from a variety of clinical settings across the United States and several other
      countries for comparison.
             Subjects were pregnant women who had taken mifepristone, but had not yet taken
      misoprostol, and were interested in reversing its effects. Subjects called an informa-
      tional hotline linked to an informational website and staffed by nurses and a physician
      assistant. After receiving information about the reversal process, those who decided to
      proceed with reversal were referred to physicians and mid-level practitioners in their
      respective geographic areas for treatment. The women gave written informed consent
      for treatment to their respective treating medical professionals that included permission
      to track their data. Data were collected from the women themselves and from their
      treating healtcare professionals.
             Data were collected for different variables including gestational age at the time of
      mifepristone ingestion, mode of delivery of progesterone given, amounts of progester-
      one received, birth defects and preterm delivery. Progesterone was given in a variety
      of regimens by the 325 different medical professionals who treated these women.
      The modes of delivery of progesterone were intramuscular injection of progesterone
      in oil, oral administration of micronized progesterone, vaginal use of oral micronized
      progesterone capsules, compounded micronized progesterone vaginal suppositories,
      progesterone vaginal gel and progesterone vaginal suppositories.
             We selected a 25% embryo or fetus survival rate, if mifepristone alone is admin-
      istered, as a control because it is at the upper range of mifepristone survival rates and
      close to the 23% survival rate of the one early study that used a single 200 mg dose,
      the dose currently favored for medical abortions.17 This study is designed to ascertain
      which progesterone treatments clinicians have offered to women seeking mifepristone


Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 45 of 56 PageID #: 563
        The Successful Reversal of the Effects of Mifepristone Using Progesterone                   25


      reversal that demonstrate efficacy beyond the 25% embryo survival rate, and compares
      the relative efficacies of different treatment protocols to the historic control.
                                                   Results
             From June 24, 2012 to June 21, 2016, 1,668 calls were received by the hotline
      from women who had taken mifepristone and were interested in reversal. Seven hundred
      fifty-four (45%) actually initiated progesterone therapy.
             Subjects were included in the study if they were 72 hours or less post-mifepristone
      and had not taken misoprostol; 38 (5%) did not meet these criteria. Of the women
      who started progesterone therapy and met inclusion criteria, 116 (15.4%) were lost
      to follow-up at some point. Of those,112 (14.9%) were lost to follow-up prior to 20
      weeks gestation and were excluded from the analysis. Four (0.5%) women remained
      pregnant with viable fetuses but were lost to follow-up after twenty weeks gestation and
      were included in the analysis as reversals.
             Fifty-seven (7.6%) of the women, after starting progesterone therapy, changed their
      minds again and either took misoprostol to complete the medical abortion or procured
      surgical induced abortion. Of those 57, 39 (5.2%) chose to complete abortion medically
      with misoprostol, seven (0.9%) procured surgical abortions and 11 (1.5%) completed

                                                 Figure 1
                                                   Figure 1

                               754 initiated progesterone
                                            +
                                                         Excluded: 207 (27%)
                                                         ◆ If >72 hours post mifepristone or ingested
                                                             misoprostol pre-progesterone:38 (5%)
                                                         ◆ Lost contact <20 weeks gestation:112 (15%)
                                                         ◆ Chose to complete abortion:❘ 57 (8%)


                                 547 eligible for analysis




       Reversal                                                Reversal Failed

      abortion by unspecified means. These were not included in the analysis as they chose
      to no longer attempt reversal. See Figure 1.
             Women who delivered babies after progesterone therapy or who were lost to
      follow-up after 20-weeks gestation were considered to have reversed their medical
      abortions, since any pregnancy loss after 20 weeks would be unlikely to be attributable
      to the early mifepristone exposure. The data analysis was accomplished using the Sta-
      tistical Hypothesis Test on a population proportion.

Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 46 of 56 PageID #: 564
        26                                   Issues in Law & Medicine, Volume 33, Number 1, 2018


            After exclusions, there were 547 patients with analyzable outcomes who underwent
      progesterone therapy. There were 257 births (47%). Another four were pregnant with
      viable fetuses but were lost to follow-up after 20 weeks gestation (0.7%). The overall
      rate of reversal of mifepristone was 48%.
            Two subgroups had the highest reversal rates. Those who received progesterone
      intramuscularly (IM) initially or exclusively had a 64% reversal rate. One subject in
      this group had an undocumented number of injections. The high-dose oral subgroup
      received oral progesterone, 400 mg twice a day for three days, followed by 400 mg once
      a day until the end of the first trimester and had a reversal rate of 68%, similar to the IM
      group. These survival rates compare favorably with published embryo and fetal survival
      rate of 25%, if no treatment is attempted,17 the rate used as a control. See Table 1.
            The gestational age at the time of ingestion was directly related to reversal success.
      See Table 2. This is not surprising since mifepristone embryocidal and feticidal rates fall
      with advancing gestational age.33
            There was no correlation between maternal age and rate of reversal. In the subset
      of records noting time intervals, the time between mifepristone ingestion and the first
      progesterone dose was not statistically significant in relation to the success rate for
      reversals attempted within 72 hours of mifepristone injection.
      Birth Defects
            There were seven reported birth defects in the women who had reversals and
      follow-up after their deliveries for a rate of 7/257 (2.7%). See Table 3. This is equal to
      the birth defect rate in the general population of approximately 3%34 and suggests that
      there is no increased risk of birth defects in babies born after mifepristone reversal.
      Preterm Delivery
           There were seven deliveries at <37weeks for a preterm delivery rate of 2.7%. The
      United States average is 10%.35
      Multiple Gestations
           There were nine sets of twins (4.3% of the pregnancies). There were no higher
      order multiples.
                                            Discussion
      Progesterone Safety
            Progesterone is a naturally occurring hormone produced by the corpus luteum
      and by the placenta, and is essential for maintenance of the maternal fetal interface
      of pregnancy. It has been used safely in pregnancy for over 50 years.36 The American
      Society of Reproductive Medicine states that no long-term risks have been identified
      when progesterone is used in pregnancy.37 The FDA has given progesterone a category
      B rating in pregnancy, in contrast to synthetic progestins.38



Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 47 of 56 PageID #: 565
        The Successful Reversal of the Effects of Mifepristone Using Progesterone                        27


                        Table 1: Reversals Compared to Reported Control of 25%
                                  Survival if No Treatment Undertaken
              Progesterone        Number    Reversals    Reversal     Percent       P Value      95%
                 Group                                   Failures    Reversals                Confidence
                                                                                               Intervals

      All Groups                   547         261         286         48%          <0.001    0.44-0.52



      High Dose Oral               31          21           10         68%          <0.001    0.51-0.84



      Intramuscular, All groups    125         80           45         64%          <0.001    0.56-0.72



      IM, 1 Injection              50          24           26         48%          <0.001    0.34-0.62



      IM, 2-5 Injec.               36          21           15         58%          <0.001    0.42-0.74



      IM, 6-8 Injec.                9           9           0         100%          <0.001      0.67-1



      IM, 9-10 Injec.              10           9           1          90%          <0.001     0.77-1.0



      IM, 11 or More Injec.        19          17           2          89%          <0.001     0.76-1.0



      Oral,                        119         64           55         54%          <0.001    0.45-0.63

      All Groups

      Oral Caps Vaginally,         156         61           95         39%          <0.001    0.31-0.47

      All Doses

      Vaginal                      34          11           23         32%          0.161     0.17-0.48

      Suppository


           A recent retrospective study of a Danish infertility cohort suggested a possible in-
      creased risk of acute lymphocytic leukemia and sympathetic neural tumors in children
      born to mothers who had taken progesterone during pregnancy and before pregnancy.
      The increased risk was greatest in women who had taken progesterone for three or more
      cycles.39 However, the infertility population examined in the Danish study, exposed to


Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 48 of 56 PageID #: 566
        28                                   Issues in Law & Medicine, Volume 33, Number 1, 2018


                      Table 2: Gestational Age Compared to Reversal Rate
        Gesta-        Total     Reversal Reversal Reversal           P value         95%
        tional                            Failure    %                            Confidence
         Age                                                                       Intervals
       5 weeks         76          19          57         25%          0.5         0.15-0.35
       6 weeks         113         52          61         46%        <0.001        0.37-0.55
       7 weeks         102         50          52         49%        <0.001        0.39-0.59
       8 weeks         88          54          34         61%        <0.001        0.51-0.72
       9 weeks         30          23           7         77%        <0.001        0.62-0.92

                                        Table 3: Birth Defects
                    Birth Defect                                    Instances
       Port Wine Stain                                                    1


       Bilateral Absent Toe                                               1
       Unilateral Two Absent Fingers                                      1
       Choroid Plexus Cyst                                                1
       Cystic Kidney                                                      1
       Unilateral Failed Hearing Test                                     1
       Heart Murmur                                                       1

      many cycles of progesterone and other medications, differs significantly from our pop-
      ulation of fertile women who had a single exposure to progesterone.
      Mifepristone Teratogenicity
           While previous human studies are not large in number, the available evidence
      suggests that mifepristone is not teratogenic.4,40,41 The American College of Obstetricians
      and Gynecologists (ACOG) Practice Bulletin March 2014 states that there is no evidence
      that mifepristone is associated with teratogenicity.42 Our data set, the largest of babies
      exposed to mifepristone in utero, also indicates that the birth defect risk in women who
      have reversed mifepristone abortions is no higher than the risk in the general population.
      Study Limitations
           This study is limited in that it is not a randomized placebo-controlled trial. However,
      a placebo-controlled trial in the population of women who regret their abortion and

Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 49 of 56 PageID #: 567
        The Successful Reversal of the Effects of Mifepristone Using Progesterone           29


      want to save the pregnancy would be unethical. Furthermore, although the number of
      women lost to follow-up was small, it could have affected the results. In addition, some
      data collection was incomplete.
             One potential confounding variable is the use of ultrasound to select for living
      embryos prior to the first progesterone dose. It is possible that those embryos who were
      alive at the time of sonogram may have survived without progesterone therapy. How-
      ever, our study also included some women who started progesterone therapy prior to
      sonographic documentation that the embryo was alive. Undoubtably, this group included
      women who already had an embryonic demise prior to initiation of progesterone therapy.
      Inclusion of these women would falsely lower the success rate of progesterone therapy.
      The numbers of women who received or did not receive ultrasound exams prior to ini-
      tiating therapy were not available to our researchers. If ultrasound is readily available,
      sound practice would dictate that embryonic or fetal viability should be confirmed, or at
      least suggested, before treatment is started in order to avoid giving women progesterone
      unnecessarily and to exclude ectopic pregnancy before starting progesterone therapy.
                                               Conclusions
             The use of progesterone to reverse the effects of the competitive progesterone re-
      ceptor blocker, mifepristone, appears to be both safe and effective. Progesterone therapy
      makes biologic sense, has been previously published as effective in an animal model and
      is supported by this case series which demonstrates a statistically significant difference
      in survival between treatment groups and the historic control. Mifepristone is embryo-
      cidal and feticidal but not teratogenic; progesterone is not associated with birth defects.
             Based on these new data, two reasonable protocols can be suggested for women
      who seek to reverse the effects of mifepristone:
             1. Progesterone micronized 200 mg capsule two by mouth as soon as possible and
      continued at a dose of 200 mg capsule two by mouth twice a day for three days, followed
      by 200 mg capsule two by mouth at bedtime until the end of the first trimester; and
             2. Progesterone 200 mg intramuscular as soon as possible and continued at a dose
      of 200 mg intramuscular once a day on days two and three, then every other day for a
      total of seven injections. Some clinicians may choose to continue intramuscular treatment
      longer since this recommendation is based on relatively small numbers.
                           Recommendations for Future Research
            We propose that further research employing randomized controlled trials compar-
      ing progesterone doses and routes of administration are needed to confirm which mode
      of delivery, dose and duration of progesterone therapy is most efficacious and carries
      the least burden for the patient.
            The authors wish to acknowledge Sara Littlefield for her diligence in gathering
      and preparing data and assisting with organizational tasks.




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 50 of 56 PageID #: 568
        30                                          Issues in Law & Medicine, Volume 33, Number 1, 2018


                                                  References
          1
             Jones RK and Jerman J. Abortion incidence and service availability in the United States, 2014. Per-
      spectives on Sexual and Reproductive Health, 2017, 49(1), DOI: 10.1363/psrh.12015.
           2
             Delgado G, Davenport M. Progesterone Use to Reverse the Effects of Mifepristone. Ann Pharmacother
      2012;46. Published Online, 27 Nov 2012, theannals.com, DOI: 10.1345/aph.1R252.
           3
              Medication Guide, Mifeprix. www.fda.gov/downloads/drugs/drugsafety/ucm088643.pdf (accessed
      November 19, 2016).
           4
             Creinin, M, Gemzell Danielsson, K. Chapter 9, Medical abortion in early pregnancy, in Management
      of Unintended and Abnormal Pregnancy: Comprehensive Abortion Care. Published Online: 22 May 2009 DOI:
      10.1002/9781444313031.ch9.
           5
             Heikinheimo O, Kekkonen R, Lahteenmaki P. The pharmacokinetics of mifepristone in humans re-
      veal insights into differential mechanisms of antiprogestins action. Contraception 2003;68:421-6.
           6
             Sarkar NN. Mifepristone: bioavailability, pharmacokinetics and use-effectiveness. Eur J Obstet Gynae-
      col Reprod Bio; 2002;101:113-20.
           7
             Drug Bank Progesterone. http://www.drugbank.ca/drugs/DB00396 (accessed 2011 Oct 8).
           8
             Johannisson E, Oberholzer M, Swahn ML, Bygdeman M. Vascular changes in the human endometri-
      um following the administration of the progesterone antagonist RU 486. Contraception 1989; 39: 103–107.
           9
             Schindler AM, Zanon P, Obradovic D, Wyss R, Graff P, Hermann WL. Early ultrastructural changes
      in RU-486-exposed decidua. Gynecol Obstet Invest 1985; 20: 62–67.
           10
              Swahn ML, Bygdeman M. The effect of the antiprogestin RU 486 on uterine contractility and sensi-
      tivity to prostaglandin and oxytocin. Br J Obstet Gynaecol 1988; 95: 126–134.
           11
              Herrmann WL, Schindler AM, Wyss R, Bishof P. Effects of the antiprogesterone RU 486 in early
      pregnancy and during the menstrual cycle. In: Beaulieu EE, Siegel S, eds. The Antiprogestin Steroid RU 486
      and Human Fertility Control. Plenum, New York, 1985: 259–262.
           12
              Ottander U, et al. A Putative Stimulatory Role of Progesterone Acting via Progesterone Receptors in
      the Steroidogenic Cells of the Human Corpus Luteum. Biology of Reproduction March 1, 2000 vol. 62 no.
      3 655-663.
           13
              Yamabe, S; Katayana, K; Mochuzuki, M Folio endocrine. 65, 497-511, 1989. The Effects of RU486
      and Progesterone on Luteal Function During Pregnancy.
           14
               http://medical-dictionary.thefreedictionary.com/incomplete+abortion (accessed November 20,
      2016).
           15
              Beaulieu EE. RU-486: An antiprogestin steroid with contragestive effect in women. In Baulieu EE,
      Siegel S (eds): The Antiprogestin Steroid RU 486 and Human Fertility Control. New York, Plenum, 1985. pp.
      2-6.
           16
              Grossman D et al. Continuing pregnancy after mifepristone and “reversal” of first-trimester medical
      abortion: A systematic review, Contraception (2015) September 2015 Volume 92, Issue 3, pp. 206–211,
      DOI: 10.1016/j.contraception.2015.06.001).
           17
              Davenport M, Delgado G, Khauv V. Embryo survival after mifepristone: review of the literature.
      Issues in Law and Medicine 2017, 32 (1): 3-18.
           18
              Ylikorkala O, Alfthan H, Kääriäinen M, Rapeli T, Lähteenmäki P. Outpatient therapeutic abortion
      with mifepristone. Obstet Gynecol 1989;74:653-7.
           19
              Maria B, Chaneac M, Stampf F, Ulmann A. [Early pregnancy interruption using anantiprogesterone
      steroid: Mifepristone (RU 486)]. J Gynecol Obstet Biol Reprod (Paris) 1988;17:1089-94.
           20
              Carol W, Klinger G. [Experiences with the antigestagen mifepristone (RU 486) in the interruption of
      early pregnancy]. Zentralbl Gynakol 1989;111:1325-8.
           21
              Somell C, Olund A. Induction of abortion in early pregnancy with mifepristone. Gynecol Obstet
      Invest 1990;29:13-5.
           22
              Kovacs L, Sas M, Resch BA, Ugocsai G, Swahn ML, Bygdeman M, Rowe PJ. Termination of very early
      pregnancy by RU 486–an antiprogestational compound. Contraception 1984;29:399-410.



Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 51 of 56 PageID #: 569
        The Successful Reversal of the Effects of Mifepristone Using Progesterone                            31


           23
              Kovacs L, Termination of Very Early Pregnancy with Different Doses of RU-486: A Phase I Con-
      trolled Clinical Trial. In Beaulieu EE, Siegel S (eds): The Antiprogestin Steroid RU 486 and Human Fertility
      Control. pp. 179-198. New York, Plenum, 1985.
           24
              Swahn ML. S. Cekan, G. Wang, V. Lundstom, and M. Bygdeman. In Beaulieu EE, Siegel S (eds): The
      Antiprogestin Steroid RU 486 and Human Fertility Control. pp. 249-258. New York, Plenum, 1985.
           25
              Herrmann WL, Schindler AM, Wyss R, et al: Effects of the antiprogesterone RU 486 in early preg-
      nancy and during the menstrual cycle. In Beaulieu EE, Siegel S (eds): The Antiprogestin Steroid RU 486 and
      Human Fertility Control. pp. 179-198. New York, Plenum, 1985.
           26
              Herrmann W, Wyss R, Riondel A, Philibert D, Teutsch G, Sakiz E, Baulieu EE. [The effects of an
      antiprogesterone steroid in women: interruption of the menstrual cycle and of early pregnancy]. Comptes
      Rendus Seances Acad Sci III. 1982 May 17;294(18):933-8. French.
           27
              Vervest HAM, Haspels AA, Preliminary results with antiprogesterone RU-486. (mifepristone) for
      interruption of early pregnancy. FertilSteril. 1985;44: 627-32.
           28
              Haspels AA Interruption of early pregnancy by the antiprogestational compound RU 486 In Beau-
      lieu EE, Siegel S (eds): The Antiprogestin Steroid RU 486 and Human Fertility Control. pp. 199-210, New
      York, Plenum, 1985.
           29
              Haspels AA. Interruption of early pregnancy by an anti-progestational compound, RU 486. Eur J
      Obstet Gynecol Reprod Biol. 1985 Sep;20(3):169.
           30
              Cameron IT, Michie AF, Baird DT. Therapeutic abortion in early pregnancy with antiprogestogen
      RU486 alone or in combination with prostaglandin analogue (gemeprost). Contraception 1986;34:459-68.
           31
              Cameron IT, Baird DT. Early pregnancy termination: a comparison between vacuum aspiration and
      medical abortion using prostaglandin (16,16 dimethyl-trans-delta 2-PGE1 methyl ester) or the antipro-
      gestogen RU 486. Br J Obstet Gynaecol. 1988 Mar; 95(3):271-6.
           32
              Elia D. Clinical study of RU 486 in early pregnancy In Beaulieu EE, Siegel S (eds): The Antiprogestin
      Steroid RU 486 and Human Fertility Control. pp. 211-220. New York, Plenum, 1985.
           33
              Spitz IM, Bardin W, Benton L, Robbins A, et al. Early pregnancy termination with mifepristone and
      misoprostol. N Engl J Med 1998;338:1241-7. DOI: 0.1056/NEJM199804303381801.
           34
              CDC MMWR January 11, 2008 / 57(01);1-5.
           35
              Preterm Birth. http://www.cdc.gov/reproductivehealth/maternalinfanthealth/pretermbirth.htm (ac-
      cessed December 7, 2016).
           36
              Dante G, Vaccaro V, Facchinetti. Use of progestogens in early pregnancy. Facts, Views and Vision.
      ObGyn. 2013 5(1): 66-71.
           37
              Progesterone. https://www.asrm.org/detail.aspx?id=1881(accessed December 3, 2016).
           38
              Progesterone package insert. https://www.drugs.com/pro/progesterone-capsule.html. (accessed De-
      cember, 3, 2016).
           39
              Hargreave M, et al. Maternal use of fertility drugs and risk of cancer in children–a nationwide pop-
      ulation-based cohort study in Denmark. Int. J. Cancer: 136, 1931–1939 (2015).
           40
              Bernard N, Elefant E, Carlier P, Tebacher M, Barjhoux CE, Bos-Thompson MA, Amar E, Descotes J,
      Vial T. Continuation of pregnancy after first-trimester exposure to mifepristone: an observational prospec-
      tive study. BJOG. 2013 Apr;120(5):568-74. DOI: 10.1111/1471-0528.12147. Epub 2013 Jan.
           41
              Regine Sitruk-Ware a, Angela Davey , Edouard Sakiz. Fetal malformation and failed medical termi-
      nation of pregnancy. The Lancet, Volume 352, Issue 9124, Page 323, 25 July 1998.
           42
              Medical Management of First Trimester Abortion. ACOG Practice Bulletin 143 March 2014, reaf-
      firmed 2016.




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 52 of 56 PageID #: 570
Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 53 of 56 PageID #: 571
 Delgado Letter to the
  Editor 12.14.2019

              Attachment 4




Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 54 of 56 PageID #: 572
Press Release
13 December 2019

Steno Institute, San Diego, California
stenoresearchinstitute@gmail.com
www.stenoinstitute.org

Regarding the Creinin et al Mifepristone antagonization study (1), we wish to challenge some of
the authors’ conclusions regarding the safety and eﬃcacy of progesterone used to reverse the
eﬀects of mifepristone in women who change their minds after starting a medical abortion. This
study does make it clear that taking mifepristone and doing nothing else does pose a risk to
the pregnant woman.

It should be noted that among the twelve subjects, the one who required the blood transfusion
and suction aspiration (surgical abortion) was in the placebo group and did not receive proges-
terone. Two other subjects were transported by ambulance to the emergency department. One,
in the progesterone group, represented a failed abortion reversal. For “brisk bleeding” she
called the ambulance. In the emergency department, she was noted to have completed her
abortion and did not require suction aspiration. The third patient was in the placebo group, was
transported by ambulance, and required suction aspiration.

Two voluntarily exited the study. One patient, in the placebo group, “had increased anxiety
about bleeding . . . and requested a suction aspiration.” The other patient who voluntarily exit-
ed the study was in the progesterone group and had increased nausea and vomiting, requiring
intravenous fluids as an outpatient. She also requested a suction aspiration.

Therefore, the only patients who required (not requested) suction aspiration before completing
the study were in the placebo group. The progesterone patient with nausea and vomiting re-
quested the suction aspiration and the one with the failed reversal did not have a suction aspi-
ration.

As for eﬀectiveness, after excluding the two who voluntarily withdrew from the study (one in the
placebo group and one in the progesterone group), four of the five (80%) who received proges-
terone had surviving embryos. This is consistent with Delgado et al’s 2018 study with a 68%
live birth rate after treatment with the same oral progesterone protocol used in the Creinin
study. (2) The embryo survival of two of five (40%) in the placebo group is consistent with the
historic survival rate of 25% for embryos exposed to mifepristone only in the early studies con-
ducted before misoprostol was added to the medical abortion regimen.(3) An “intention-to-
treat” analysis that includes the two who voluntarily exited shows four of six (67%) embryos in
the progesterone group survived, while only two of six (33%) in the placebo group survived.




 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 55 of 56 PageID #: 573
This study, although not reaching statistical significance, certainly supports the earlier research
demonstrating the eﬀectiveness of using progesterone in women who wish to reverse their
mifepristone abortions. This study also demonstrates the hazards of having a placebo group
which, from a maternal safety standpoint, fared poorly compared to the progesterone group.

George Delgado, MD
Mary Davenport, MD
Matthew Harrison, MD

1. Creinin MD, Hou MY, Dalton L, Steward R, Chen MJ. Mifepristone antagonization with
   progesterone to prevent medical abortion: a randomized controlled trial. Obstet Gynecol
   2020;135
2. Delgado G, Condly S, Davenport M, Tinnakornsrisuphap T, Mack J, Khau V, Zhou P. A case
   series detailing the successful reversal of the eﬀects of mifepristone using progesterone.
   Issues in law and Medicine, 2018, 33 (1)
3. Davenport M, Delgado G, Khauv V. Embryo survival after mifepristone: review of the litera-
   ture. Issues in Law and Medicine 2017, 32 (1): 3-18.




 Case 3:20-cv-00740 Document 16-4 Filed 09/14/20 Page 56 of 56 PageID #: 574
